Higgins, J.
The judgment in an action for a wrong in the nature of waste may be for damages, forfeiture of the estate of the party offending, and eviction from the premises. Article 42, G.S. 1-533. “In all cases of waste, when judgment is against the defendant, the court may give judgment for treble the amount of the damages assessed by the jury, and also that the plaintiff recover the place wasted, if the damages are not paid on or before a day to be named in the judgment.” G.S. 1-538.
“So that it is left within the sound discretion of the judge who tries the action to determine whether he will give single or treble damages, as well as to fix a day after which a writ of possession may issue for the place wasted, if the damage allowed shall not have been meantime actually paid.” Sherrill v. Conner, 107 N.C. 543, 12 S.E. 588; Mordecai’s Law Lectures, Vol. 1, 2d Ed., p. 710.
*586The learned trial judge committed error in attempting to grant the relief provided for in G.S. 41-11 and discussed in Stepp v. Stepp, 200 N.C. 237, 156 S.E. 804. Since the enactment of Chapter 96, Session Laws 1951, a sale under G.S. 41-11 can be ordered only in a “special proceeding” which must be instituted before the clerk of the superior court. Judgment in an action for waste must be in conformity with G.S. 1-538 and is granted after a trial in term. Judgment in G.S. 41-11 must be entered in a special proceeding before the clerk. The latter section has no application.
The judgment appealed from is set aside and the cause is remanded to the Superior Court of Alamance County for the entry of a proper judgment upon the verdict.
Error and remanded.